THIRD AMENDMENT TO
AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of May 28, 2013, is entered into by and among PNC
BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity, the “LC Bank”) and as
Agent for the LC Bank and the Purchaser (in such capacity, the “Agent”), FERRO
FINANCE CORPORATION (“Seller”), FERRO CORPORATION (“Ferro”) and MARKET STREET
FUNDING LLC (the “Purchaser”).

RECITALS

1. The LC Bank, the Agent, the Purchaser, Seller and Ferro are parties to that
certain Amended and Restated Receivables Purchase Agreement, dated as of May 31,
2011 (as amended, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”).

2. Concurrently herewith, the Agent, the LC Bank, the Purchaser, Seller and
Ferro are entering into that certain amended fee letter, dated as of the date
hereof (the “Amended Fee Letter”).

3. Each of the parties hereto desires to amend the Receivables Purchase
Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the meanings set forth in, or by reference in, the
Receivables Purchase Agreement.

2. Amendment to the Receivables Purchase Agreement. Clause (i) of the definition
of “Facility Termination Date” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby amended by replacing the date “May 28, 2013” where
it appears therein with the date “May 27, 2014”.

3. Representations and Warranties. Each of Seller and Ferro represents and
warrants to the LC Bank, the Agent and the Purchaser as follows:

(a) Representations and Warranties. Both before and immediately after giving
effect to this Amendment, each representation and warranty made by it in the
Receivables Purchase Agreement and in the other Transaction Documents is true
and correct in all material respects as of the date hereof (unless stated to
relate solely to an earlier date, in which case such representation or warranty
was true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Receivables Purchase Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on its part. This Amendment and the Receivables Purchase Agreement, as amended
hereby, are such Person’s valid and legally binding obligations, enforceable in
accordance with its terms except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Amortization Event or
Potential Amortization Event exists or shall exist.

4. Effect of Amendment. All provisions of the Receivables Purchase Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the
Receivables Purchase Agreement (or in any other Transaction Document) to the
“Receivables Purchase Agreement”, or to “hereof”, “herein” or words of similar
effect referring to the Receivables Purchase Agreement, shall be deemed to be
references to the Receivables Purchase Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Purchase Agreement other
than as set forth herein.

5. Conditions Precedent to Effectiveness. This Amendment shall become effective
as of the date hereof upon (a) receipt by the Agent of (i) counterparts of this
Amendment duly executed by each of the parties hereto, in form and substance
satisfactory to the Agent, (ii) counterparts of the Amended Fee Letter duly
executed by each of the parties thereto, in form and substance satisfactory to
the Agent and (iii) such other agreements, documents and instruments reasonably
requested by the Agent prior to the date hereof and (b) payment by Seller of the
“Amendment Fee” (under and as defined in the Amended Fee Letter) in accordance
with the terms of the Amended Fee Letter.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery by facsimile or email
of an executed signature page of this Amendment shall be effective as delivery
of an executed counterpart hereof.

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement, any other Transaction Document or
any provision hereof or thereof.

[Signature pages follow.]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

FERRO FINANCE CORPORATION,
as Seller

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO CORPORATION

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


1

MARKET STREET FUNDING LLC,


as Purchaser

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President


2

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By: /s/ William P. Falcon



    Name: William P. Falcon

Title: Senior Vice President

3

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank

By: /s/ William P. Falcon



    Name: William P. Falcon

Title: Senior Vice President

4